In case No. 44303 an opinion was rendered February 7, 1944, 101 C. Cls. 22, holding that the plaintiff tribe was entitled to recover, the amount of judgment being reserved for later determination under Rule 39 (a).
*833On-January 9,1951, an opinion and judgment, 118 C. Cls. 290, were filed holding that the plaintiff tribe was entitled to recover $896,208.76, consisting of $311,436.73 of principal and $560,743.57 of interest, less offsets of $5,971.52, together with interest at the rate of 4 percent per annum on $341,-436.75 from January 10,1951, until payment.
On July 13,1951, the following order was entered:
In the United States Court of Claims
Menominee Teibe oe INDIANS, plaiNtife vs. UNITED States of Amebica, defendant
No. 44304, with which are consolidated Nos. 44296, 44298, 44300, 44303, 44305 and 44306

Order

This case comes before the Court on the joint motion of the parties; and it appearing that on July 11,1951, a stipulation was filed, signed on behalf of the plaintiff by Dwight, Royall, Harris, Koegel, and Caskey, and on behalf of the defendant by Assistant Attorney General A. Devitt Yanech, in which stipulation it appears, among other things, that
1. The parties have compromised and settled their differences in all the above entitled cases by agreeing that Eight Million Five Hundred Thousand Dollars ($8,500,000) shall be paid by the defendant to the plaintiff as a' lump sum settlement of all said cases and other liabilities.
2. To give effect to said settlement, the appeal of the ■defendant to the United States Supreme Court from the judgment entered by this Court on January 9, 1941, in Case No. 44303 is to be dismissed, the said judgment of this Court in Case No. 44303 is to be set aside, Cases Nos. 44296, 44298, 44300, 44303, 44305, and 44306 are to be consolidated with Case No. 44304 and a net judgment for the sum of Eight Million Five Hundred Thousand Dollars ($8,500,000), including both principal and interest and after all allowable credits, offsets, and counterclaims, is to be entered in said *834consolidated cause as full settlement and payment for all said causes so consolidated and in complete extinguishment of all liability of the defendant with respect to the matters set forth in said causes.
It further appearing that the appeal of the defendant from the judgment entered by this Court on January 9, 1951, has been dismissed, pursuant to motion, by the United States Supreme Court on July 11, 1951, and that, by joint motion, the parties now request an order of this Court vacating and setting aside the judgment heretofore entered by this Court in said Case No. 44303, consolidating said Cases Nos. 44296, 44298, 44300, 44303, 44305, and 44306 with Case No. 44304 and causing the respective pleadings in the actions so consolidated to stand as the pleadings in said consolidated action and entering final judgment in said consolidated cause in favpr of the plaintiff for the aggregate net sum of Eight Million Five Hundred Thousand Dollars ($8,500,000), including both principal and interest and after deduction of all allowable credits, offsets and counterclaims in favor of the defendant.
Now, therefore, it is ordered this 13th day of July 1951 that the joint motion of the parties be, and the same hereby is, allowed, and pursuant thereto, (1) the'judgment of this Court entered in Case No. 44303 on January 9,1951, be, and the same hereby is, vacated and set aside, (2) said Oases Nos. 44296, 44298, 44300, 44303, 44305, and 44306 be, and the same hereby are, consolidated with said Case No. 44304 and the respective pleadings in the causes hereby consolidated shall stand as the pleadings in said consolidated cause and (3) judgment is hereby entered in favor of the plaintiff, Menominee Tribe of Indians, in said consolidated cause, in the sum of Eight Million Five Hundred Thousand Dollars ($8,500,000).
By the Court:
Makvin Jones.